IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL

                          IN RE INTEREST OF ANTHONY P. & DAKOTA P.


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


      IN RE INTEREST OF ANTHONY P. AND DAKOTA P., CHILDREN UNDER 18 YEARS OF AGE.

                                 STATE OF NEBRASKA, APPELLEE,
                                               V.
                                     MARIA J., APPELLANT.


                             Filed January 7, 2014.   No. A-13-584.


       Appeal from the Separate Juvenile Court of Douglas County: CHRISTOPHER KELLY,
Judge. Affirmed.
       Matthew R. Kahler, of Finley & Kahler Law Firm, P.C., L.L.O., for appellant.
       Donald W. Kleine, Douglas County Attorney, and Shakil Malik for appellee.


       INBODY, Chief Judge, and MOORE and RIEDMANN, Judges.
       RIEDMANN, Judge.
                                       INTRODUCTION
       Maria J. appeals the decision of the separate juvenile court of Douglas County
terminating her parental rights to her children, Anthony P. and Dakota P. Upon our de novo
review of the record, we find that the State presented sufficient evidence to warrant termination
of Maria’s parental rights. As such, we affirm the order of the juvenile court terminating Maria’s
parental rights to her children.
                                        BACKGROUND
        On October 31, 2011, the State filed a petition alleging that the children, Dakota, born in
January 1999, and Anthony, born in July 2001, should be adjudicated under Neb. Rev. Stat.
§ 43-247(3)(a) (Reissue 2008) due to the faults and habits of their mother, Maria. Specifically,
the State alleged that the children were at risk of harm from Maria’s use of controlled substances,


                                               -1-
that Maria admitted storing controlled substances in the children’s bedroom, and that the children
were removed from Maria’s care on July 20, 2011, when she was arrested for possession of a
controlled substance. An amended petition filed in January 2012 alleged that Maria’s use of
controlled substances placed the children at risk of harm and that she has failed to provide safe,
stable, or appropriate housing for the children, placing them at harm.
         In February 2012, the matter was tried on stipulated facts, which included that police
would testify that they had located Maria’s purse, containing methamphetamine, in the children’s
bedroom on July 20, 2011; that on July 26, a urinalysis showed the presence of
methamphetamine in Maria’s system; that Maria did not have safe, stable, or appropriate housing
for the children; and that caseworkers would testify that the above factors placed the children at
risk of harm. Anthony and Dakota were adjudicated under § 43-247(3)(a). Subsequent
dispositional orders required Maria to participate in dual-diagnosis therapy, cooperate with
family support worker services as arranged by the Department of Health and Human Services
(DHHS), submit to random drug and alcohol testing, participate in individual and family therapy,
maintain safe and adequate housing for herself and her children, maintain a legal source of
income, maintain monthly contact with DHHS, and participate in family team meetings. Maria
was to be allowed reasonable rights of supervised visitation as arranged by DHHS.
         In December 2012, the State filed a motion to terminate Maria’s parental rights. The
petition alleged that termination of Maria’s parental rights was in the best interests of the
children because (1) Maria had abandoned the children for 6 months or more immediately prior
to the filing of the petition; (2) Maria had substantially and continuously or repeatedly neglected
or refused to give the children necessary care and protection; (3) reasonable efforts to preserve or
reunify the family, under the direction of the court, had failed to correct the conditions leading to
the children’s adjudication under § 43-247(3)(a); (4) the children had been in an out-of-home
placement for 15 or more of the most recent 22 months; and (5) Maria had subjected the children
to aggravated circumstances, including, but not limited to, abandonment, torture, chronic abuse,
or sexual abuse. The petition further alleged that Maria had failed to consistently participate in
drug or alcohol testing or in dual-diagnosis treatment to address substance abuse and mental
health, maintain safe and adequate housing for herself and her children, maintain a legal source
of income, participate in case management services provided by DHHS, and participate in
visitation with the children.
         At the hearing on the motion to terminate parental rights, the State presented testimony
from Charles Kaup, a family permanency supervisor with Nebraska Families Cooperative
(NFC), who was involved with Maria’s family from July 2011 until July 1, 2012. Kaup testified
that Maria had come to the attention of the State in July 2011 following the police raid that found
methamphetamine in her home and in her system. He stated that Maria initially entered into a
voluntary placement agreement permitting her mother to care for the children. Kaup testified that
Maria was initially compliant with the State’s directives, attending visitations and meeting with
the family permanency specialist. However, he stated that she soon began missing her urinalysis
tests and saying that she wanted to give custody of the children to her mother because she did not
feel she needed to participate in services any further. By October 2011, Maria had missed five
scheduled appointments to have a chemical dependency evaluation completed and was also
uncooperative with the service which was helping her schedule those appointments. Kaup stated


                                                -2-
that, as a result, DHHS determined that a voluntary placement was not appropriate given Maria’s
lack of progress, and DHHS subsequently filed the petition to adjudicate the children.
         Kaup testified that Maria stopped contacting caseworkers following the February 2012
adjudication hearing and that her noncompliance resulted in no meetings with NFC in March or
April 2012 and in Maria’s missing all of her scheduled urinalysis tests. NFC was therefore
unable to refer Maria to services for dual-diagnosis therapy. Kaup described Maria as
noncompliant between February and June 2012 in her participation in family therapy with Mary
Ellen Christ-Anderson, attending 2 of 10 family therapy sessions. Kaup stated that family
support services were discontinued in April 2012 because Maria failed to maintain contact with
any of her providers. He said that Maria contacted NFC in May 2012 but only cooperated with
two out of her six scheduled urinalysis tests. Kaup testified that by the time he stopped
supervising the case in July 2012, Maria had failed to show that she had obtained stable housing
or a legal source of income, and had attended two of the nine offered visits with her children. He
stated that Maria failed to provide NFC with a current address or telephone number, as required
by the court. Kaup acknowledged that he had never observed Maria interact with the children
and that there were reports from February 2012 indicating that Maria had become more
consistent with visitations. However, according to Kaup, she soon stopped contacting
caseworkers and regressed in her behaviors.
         Anna Hoyt, a family permanency specialist with NFC, was assigned to Maria’s case in
August 2012. She explained that she read through the case file and then made unsuccessful
attempts to contact Maria through September. She said that the case notes indicated that Maria
had not had contact with a caseworker since May 2012. Hoyt testified that when she reached
Maria via telephone in October, she was met with “great anger” and a refusal to meet or work
with services, and accusations of trying to destroy Maria’s family. Hoyt stated that Maria had
just been discharged from visitation, was not compliant with urinalysis testing or hair follicle
testing, and was not attending family therapy. After this conversation, Hoyt was unable to reach
Maria until December 2012, at which time Maria again refused to meet with her. Hoyt saw Maria
at a January 2013 court hearing, at which time Maria commented under her breath as to her anger
with Hoyt. Since then, Hoyt has had no contact with Maria.
         Hoyt testified that NFC never received a verification of income or housing from Maria.
She said that progress had slowed significantly in April 2012, following a “very negative visit”
in which Maria became irritated with Dakota, pushed Dakota against a wall, put her hands
around Dakota’s neck, and had to be physically stopped and then separated from Dakota. Hoyt
stated that by July 2012, Maria was no longer present for visits, was no longer having contact
with the children, and “wasn’t being a parent any longer.” Hoyt testified that there was no
subsequent point at which Maria began to re-engage with the children, although she occasionally
called Anthony and Dakota. Hoyt stated that Maria had not completed any of the court-ordered
requirements. In Hoyt’s opinion, based on her training, knowledge, and experience, it was in the
best interests of the children that Maria’s parental rights be terminated.
         Also entered into evidence was the deposition testimony of Christ-Anderson, a mental
health counselor who has worked with Anthony and Dakota since September 2011.
Christ-Anderson initially conducted pretreatment assessments on the children, identifying
Dakota as a caretaker in her home who presented with a “pseudomaturity” that made it difficult


                                              -3-
for her to accept authority. Dakota behaved with rudeness and disrespect to school authorities,
and at times, she threatened her peers when angry. Christ-Anderson described Anthony as very
immature for his age as a result of being babied by Maria. This immaturity created problems for
Anthony in school. When upset, Anthony complains about headaches and easily shuts down.
Christ-Anderson stated that Maria’s abandonment made Dakota appear hardened while being, in
fact, very sad. She stated that Anthony was tearful and seemed to believe that Maria was “on
some farm.”
        Dakota related the choking incident to Christ-Anderson, after which Dakota did not want
to see Maria. Christ-Anderson stated that this visit was the culmination of other bad visits and
inappropriate interactions between Dakota and Maria. These incidents, in conjunction with
Maria’s sporadic visitation record, led to Dakota’s feeling of abandonment. In June 2012,
Christ-Anderson had to physically intervene in a verbal confrontation between Dakota and Maria
after Dakota described being hit with a hairbrush by Maria. Anthony and Dakota both left the
visit. There was not another joint session with Maria until February 2013, because of
Christ-Anderson’s inability to contact Maria.
        Christ-Anderson acknowledged that in the course of two visits in early 2013, Maria was
less argumentative, less defensive, calmer, and more appropriate with the children. However,
Christ-Anderson did not think this progress was sufficient to warrant nontherapeutic visitations
with the children. Christ-Anderson stated that both children are attached to Maria but nonetheless
recommended the termination of Maria’s parental rights to both children based on Maria’s lack
of contact with the children, her issues, and her lack of stability.
        On June 3, 2013, the juvenile court found by clear and convincing evidence that the
children were within the meaning of Neb. Rev. Stat. § 43-292(1), (2), (6), (7), and (9) (Cum.
Supp. 2012), and that it was in their best interests that Maria’s parental rights be terminated.
Maria timely appealed to this court.
                                 ASSIGNMENTS OF ERROR
       Maria asserts, as summarized, that the juvenile court erred in finding it was in her
children’s best interests that her parental rights be terminated.
                                   STANDARD OF REVIEW
        An appellate court reviews juvenile cases de novo on the record and reaches its
conclusions independently of the juvenile court’s findings. In re Interest of Thomas M., 282 Neb.
316, 803 N.W.2d 46 (2011).
        When the evidence is in conflict, an appellate court may consider and give weight to the
fact that the trial court observed the witnesses and accepted one version of the facts over the
other. In re Interest of Sir Messiah T. et al., 279 Neb. 900, 782 N.W.2d 320 (2010).
                                          ANALYSIS
        The juvenile court found that the State proved grounds for termination under § 43-292(1),
(2), (6), (7), and (9). Under § 43-292(7), the State must show that the child has been in an
out-of-home placement for 15 or more months of the most recent 22 months. The evidence was
unchallenged that Anthony and Dakota had remained in out-of-home placements since they were



                                              -4-
removed from Maria’s home in July 2011. Accordingly, the State proved § 43-292(7) by clear
and convincing evidence.
        We recognize Maria’s argument that termination of parental rights under § 43-292(7)
must comport with fundamental fairness. She contends in her brief that the ultimate
responsibility for the children’s extended out-of-home placement lies with the professionals
employed to provide services to her. She points to evidence of delays in providing psychiatric
services and a chemical dependency evaluation. For instance, Hoyt acknowledged that she did
not refer Maria for an updated chemical dependency evaluation or refer her to psychiatric
services. However, Hoyt explained that she was first assigned to the case on August 31, 2012,
but was unable to contact Maria throughout September. Maria happened to call the children’s
home in October, when Hoyt was visiting. It was at this time that Maria expressed “great anger”
toward Hoyt and refused to meet with her. Hoyt testified that she provided Maria with contact
information at that time and that she continued efforts to contact Maria, but Maria refused to
meet with her. Hoyt again provided contact information for Maria but was unable to see or meet
with her until the January 2013 court hearing.
        Similarly, Kaup admitted to deficiencies in some of NFC’s procedures, such as when a
caseworker misplaced the paperwork for one of Maria’s psychological evaluations in 2011.
However, his overall testimony painted a picture of a noncompliant Maria who failed to comply
with such basic requirements as providing her contact information and keeping appointments for
drug testing. Kaup believed that Maria’s noncompliance resulted in NFC’s inability to refer her
to services for dual-diagnosis therapy. We find that any shortcomings on the part of the
professionals dealing with Maria were more than outweighed by Maria’s own failures and
weaknesses in dealing with them.
        Because the State need prove only one ground for termination, we decline to consider
Maria’s assigned errors regarding the court’s determination that the State proved other grounds
enumerated in § 43-292. Generally, when termination is sought under subsections of § 43-292
other than subsection (7), the evidence adduced to prove the statutory grounds for termination
will also be highly relevant to the best interests of the juvenile. See In re Interest of Aaron D.,
269 Neb. 249, 691 N.W.2d 164 (2005). Thus, we will consider evidence relevant to the other
grounds in our analysis of the children’s best interests.
        The record shows that Maria’s contact with her children since their removal from her
home in 2011 has been extremely sporadic, that Maria has no stability in her life, and that Maria
has been uncooperative with caseworkers and uninterested in complying with court orders.
Christ-Anderson testified that the attachment between Maria and her children is unhealthy. Both
children suffer from the effects of Maria’s behaviors. There was little or no evidence to show
that Maria is able or willing to meet the children’s emotional or physical needs. Christ-Anderson
and Hoyt testified that it was in the best interests of Anthony and Dakota that Maria’s parental
rights be terminated, citing Maria’s failure to visit her children, her lack of stability, and her
inability to meet the children’s needs.
        The system cannot and should not allow children to languish in foster care waiting to see
if the parent will mature. In re Interest of Destiny A. et al., 274 Neb. 713, 742 N.W.2d 758
(2007). We conclude that clear and convincing evidence demonstrates that termination of
Maria’s parental rights is in the children’s best interests.


                                               -5-
                                        CONCLUSION
        Because the State proved a statutory ground for termination under § 43-292 and that
termination of Maria’s parental rights is in the best interests of Anthony and Dakota, we affirm
the juvenile court’s order terminating Maria’s parental rights.
                                                                                      AFFIRMED.




                                             -6-